Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed on 1 February 2021 has been entered. Claims 1-7 and 9-16 have been amended.  No claims have been cancelled or added.  Claims 1-16 are still pending in this application, with only claims 1, 7, and 14 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9-12 are objected to because of the following informalities:  
 Regarding claims 9-12, line 1 of each claim states “wherein the or each illumination device”.  Based on the amendments to at least claims 4 and 5, it is believed that “the or” should have been deleted to clearly indicated that each illumination device has the features disclosed in the each of the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dueker et al. (US 7,106,179; hereinafter ‘Dueker’).

Regarding claim 1, Dueker method for deploying self-contained illumination devices (300, at least fig. 1), each having a first pre-operative state in which it is inoperative but ready for use and a second state in which it is operative to provide illumination at at least one frequency within the range from and including infrared to and including ultraviolet, the method comprising the steps, optionally repeated at intervals, of: actuating a mechanism (112, at least fig. 1) to move a said illumination device (300) from a chamber (at least the interior of the housing 102, or, with respect to at least claim 2, the housing 102) within a housing (102, at least figs. 1 and 2, or, with respect to at least claim 2, the vehicle) storing said illumination devices in said first state towards and through a passage (unnumbered openings seen in at least 104, or, with respect to claim 2, as disclosed with respect to column 3, lines 52-61) from the housing to an exposed position outside the housing (as disclosed in at least column 3, lines 37-61); and automatically changing the state of the said illumination device from its first state to its second state as a direct result of and in the 

Regarding claim 3, Dueker discloses a method according to claim 1, wherein a plurality of essentially identical said illumination devices (300, at least fig. 1) are mounted within a cartridge (at least 104, as seen in at least figs. 1 and 2) loaded into said housing (102), the method including the step of replenishing the cartridge (104) with further essentially identical said illumination devices (300) (as disclosed in at least column 2, line 59-column 3, line 28).

Regarding claim 4, Dueker discloses a method according to claim 1, wherein each illumination device (312) includes its own battery electric supply (at least 312, as seen in at least fig. 4), and the step of automatically changing the state of the illumination device comprises arming the device by completing an electric circuit within the device (as disclosed in at least column 3, lines 16-23).

Regarding claim 6, Dueker discloses a method according claim 1, wherein the passage has an opening through which the illumination device (300) is forcibly ejected from the housing and adapted freely to drop to the ground (as disclosed in at least column 4, lines 5-38), the illumination device (300) being adapted to emit light regardless of the orientation in which it lies on the ground and to do so for a predetermined period after its change of state to its second state (as disclosed in at least column 4, lines 5-38).



Regarding claim 9, Dueker discloses illumination device (300) includes its own battery electric supply (at least 312, as seen in at least fig. 4), and the arming device (at least 114) completes an electric circuit within the device (as disclosed in at least column 3, lines 16-23).

Regarding claim 12, Dueker discloses each illumination device (300) comprises an encapsulating casing formed of a mouldable material selected from the group consisting of polyvinyl chloride, polyurethane, resin and glass (as disclosed in at least column 5, lines 30-49).

Regarding claim 13, Dueker discloses the housing (102) has an opening (openings within 104, as seen in at least figs. 1 and 2) through which the illumination device (300) is forcibly ejected from the housing (102) and adapted freely to drop to the ground (as disclosed in at least column 4, lines 5-38), the illumination device (300) being adapted to emit light regardless of the orientation in which it lies on the ground and to do so for a predetermined period after its change of state to its second state (as disclosed in at least column 4, lines 5-38).

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dueker.

Regarding claim 14, Dueker discloses a method for marking a line or laying a trail, the method comprising deploying at intervals, while following the line or trail, which intervals need not be the same, individual self-contained illumination devices from a chamber therefor within a housing by movement towards and through a passage from the housing to the exterior thereof, and automatically arming each such device as a direct result of and in the course of movement through the passage to provide illumination at at least one frequency within the range from and including infrared to and including ultraviolet (as disclosed in at least the summary of the invention as well as column 3, line 37-column 4, line 38).
The Examiner notes this is presented as a 102/103 rejection, as the Examiner believes there is enough inherent support for the claim limitations within the disclosed portions of Dueker’s specification (as well the remainder of the specification); however, should there be some discrepancy, there is definitively enough support for a solid obviousness rejection. 

Regarding claim 15, Dueker discloses the housing consists of a vehicle provided with an opening from the passage through which said illumination devices are adapted to be ejected from the vehicle (as disclosed in at least column 3, lines 52-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 11are rejected under 35 U.S.C. 103 as being unpatentable over Dueker.

Regarding claim 2, Dueker discloses a method according to claim 1, wherein a plurality of essentially identical illumination devices (300, as seen in at fig 1) are mounted within a cartridge (102, as seen in at least fig. 1) loaded into said housing.
Dueker further discloses multiple cartridges can be included within a vehicle/housing (see at least column 2, lines 6-8).
Dueker does not specifically disclose the step of replacing a spent cartridge with no remaining illumination devices by a fresh cartridge with a further plurality of essentially identical said illumination devices mounted therewithin.
It would have been obvious to one having ordinary skill in the art before the effective filing date to replace Dueker’s spent cartridge having no remaining illumination devices (300) by 
One would have been motivated to do so to allow a person to continue place illumination devices. 

Regarding claim 8, Dueker discloses the claimed invention as indicated above including include a plurality of essentially identical illumination devices (300) are mounted within a cartridge (102) loaded into said housing (the vehicle).
Dueker does not specifically disclose the cartridge being capable of replenishment by a fresh cartridge with a further plurality of essentially identical illumination devices or being capable of being refilled with further essentially identical illumination devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have Dueker’s cartridge (102) capable of replenishment by a fresh cartridge with a further plurality of essentially identical illumination devices (300) or being capable of being refilled with further essentially identical illumination devices.
One would have been motivated to do so to allow a person to continue place illumination devices. 

Regarding claim 11, Dueker discloses the claimed invention as indicated above.
Dueker also discloses the casing (304) can be injection molded or two-parts sealed by ultrasonic welding, epoxy or other means (as disclosed in at least column 5, lines 30-59). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to make Dueker’s casing from a metal casing, preferably of steel or aluminium, and In re Aller, 105 USPQ 223. 
One would be motivated to do so because metals, such as steel and aluminum, are readily available and provide additional strength and durability to Dueker’s illumination devices.

Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dueker in further view of Becnel (WO 98/38454; hereinafter ‘Becnel’).

Regarding claims 5 and 10, Dueker discloses the claimed invention as indicated above.  Dueker further teaches other light emitting devices can be used in addition to LEDs (see at least column 4, lines 59-64). 
Dueker does not specifically name chemiluminescent lights. 
Becnel teaches a similar illumination devices utilizing the benefits of chemiluminescent lighting devices. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to make each of Dueker’s illumination devices comprise a single-use chemiluminescent device, like those taught by Becnel, and include the step of automatically changing the state of the illumination device comprises arming the device by removing a barrier between chemical reagents within the device, which reagents when mixed produce light, by either allowing gravity to break the device or Dueker’s solenoids to break the necessary membranes.
One would have been motivated to do so to remove dependency on electricity. 

Regarding claim 16, Dueker discloses the claimed invention as indicated above.
Dueker does not disclose the housing can be hand held.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try Dueker’s housing as hand-held, and including an opening from the passage for ejection of said illumination devices from the housing, the housing comprising two housing components adapted to be squeezed together with the housing held in one hand to thereby deploy a said illumination device by ejecting it through the said opening.
One would have been motivated to do so to give a person, in an appropriate setting, use Dueker’s illumination devices without the need of vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar illumination devices:
Wilson et al. (US 2012/0287611)
Bennett et al. (US 2014/0126187)
McDermott (US 8,348,464)
Lipman (US 4,827,245)
Stamatatos et al. (US 10,180,244)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875